June 16, 2006

Mr. Clinard J. Hanby
7 Switchbud Place, Suite 192
The Woodlands, TX 77380-3707


Mr. Jim Hund
Hund & Harriger, LLP
P. O. Box 54390
Lubbock, TX 79453-4390
Ms. Sharon S. McCally
Storey Moore & McCally, P.C.
1005 Heights Blvd.
Houston, TX 77008

RE:   Case Number:  04-0128
      Court of Appeals Number:  07-03-00189-CV
      Trial Court Number:  6913

Style:      JAMES GUEST AND ANITA GUEST
      v.
      AUSTIN L. DIXON, M.D.

Dear Counsel:

      Today the  Supreme  Court  of  Texas  (Justice  Johnson  not  sitting)
delivered the enclosed  per  curiam  opinion  and  judgment  in  the  above-
referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk


Enclosures

|cc:|Ms. Peggy Culp|
|   |              |
|   |Ms. Elaine    |
|   |Parker        |